Citation Nr: 1514207	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  11-33 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an increased evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder (MDD).

3.  Entitlement to service connection for hypertension, to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Wife

ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to February 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision, which continued a 50 percent evaluation for PTSD, and an August 2010 rating decision that denied service connection for hypertension, from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Additionally, a July 2011 rating decision from Louisville, Kentucky denied service connection for tinnitus.  Jurisdiction was subsequently transferred to the Columbia RO.

The Veteran asserts that his hypertension is secondary to his service-connected PTSD.  Service treatment records (STRs) raise the issue of service connection on a direct basis.  Accordingly, the issue has been recharacterized.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008).  The psychiatric issue has been recharacterized to reflect the procedural history.

In October 2012, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (VLJ) and a transcript of this proceeding is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Tinnitus

The Veteran seeks service connection for tinnitus as a result of exposure to jet aircraft engines with inadequate hearing protection in-service.  He asserts that his symptoms started during active duty service in 1963 or 1964, and that this disability has continued since that time.  See Hearing Transcript at 10-11. 

The Veteran's DD 214 reflects that his military occupational specialty (MOS) was a jet aircraft mechanic.  Considering the Veteran's contentions in conjunction with his service duties, exposure to acoustic trauma during service is conceded.

STRs reflect no pertinent findings or complaints of tinnitus.  A February 1960 entrance examination shows that the Veteran received a normal clinical evaluation of his ears and denied having any ear trouble.  A February 1964 separation examination also shows that the Veteran received a normal clinical evaluation of his ears and denied having any ear trouble.  

In May 2011, the Veteran was afforded a VA audiological examination.  The examiner reviewed the Veteran's claims file and medical records in conjunction with the evaluation.  During the examination, the Veteran reported symptoms of tinnitus for the past 20 years, and in-service noise exposure consistent with his duties as a jet aircraft mechanic.  The examiner noted that the Veteran denied post-service occupational and recreational noise exposure.  The audiologist diagnosed tinnitus and opined that the condition "is less likely as not (less than 50/50 probability)" caused by or a result of military service or noise exposure in-service.  The examiner provided no rationale for this opinion.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  The precise nature of the Veteran's tinnitus is still unclear.  Accordingly, the Veteran's appeal presents a medical question that cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In view of the foregoing, on remand another opinion is required to determine whether it is at least as likely as not that the Veteran's tinnitus is related to the conceded noise exposure during the Veteran's active military service.

In addition, the Veteran raised an informal claim of entitlement to service connection for hearing loss.  See May 2011 VA Examination Report.  The May 2011 VA examiner determined that the Veteran's tinnitus is "as likely as not" a symptom associated with his hearing loss.  The hearing loss issue is inextricably intertwined with the issue of entitlement to service connection for tinnitus.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Hence, the Board will defer adjudication of the tinnitus issue.

PTSD 

The Veteran asserts that his PTSD symptoms are more severely disabling than the current 50 percent rating reflects.  Specifically, he asserts that since his June 2010 VA examination his symptoms have worsened to include nightmares and flashbacks approximately 5 times a week, depression, anger, visual hallucinations, impaired memory, and decreased energy.  See Hearing Transcript at 4-6.  

The most recent treatment records for PTSD are dated in 2010.  This evidence indicates that worsening may have occurred.  Specifically, the Veteran's medication has been adjusted several times.  Accordingly, on remand a new VA examination should be provided to assess the current severity of the Veteran's PTSD.  See 38 C.F.R. § 3.159(c).

Hypertension

The Veteran contends that he has experienced stress ever since service as a result of his service-connected PTSD, and that this has caused or contributed to his hypertension.

The February 1964 separation examination contains a blood pressure reading of 
130/86.

The first post-service evidence of hypertension is a 2010 VA treatment record.

The Veteran was afforded a VA hypertension examination in March 2012.  The examiner, a certified registered nurse practitioner, explained that the Veteran was diagnosed with hypertension in 1990, and later diagnosed with PTSD in 2009.  She acknowledged that the National Comorbidity Survey and an epidemiologic study of Vietnam Veterans from Australia shows that "PTSD was associated with an increased risk of hypertension" and also that "the apparent link between PTSD and hypertension may partly account for reported associations between PTSD and heart disease."  However, she explained that the Veteran's hypertension is "the form of hypertension that . . . has no identifiable cause [and that] it tends to be familial," consequently, "there is no support that [the Veteran's] HTN was caused or aggravated by his PTSD."  This opinion is inadequate because the examiner did not determine whether hypertension is directly attributable to the Veteran's period of military service.  Therefore, upon remand, the Veteran should be scheduled for another VA examination.

Finally, as this matter is being remanded for the reasons set forth above, attempts should also be made to obtain any outstanding VA treatment records relevant to the appeal.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified to obtain ongoing medical treatment records pertaining thereto.   All records obtained must be associated with the Veteran's claims file.

2.  Adjudicate the Veteran's claim of service connection for hearing loss (see May 2011 VA Examination Report).  This issue shall not be certified to the Board unless the Veteran perfects an appeal with a timely notice of disagreement and substantive appeal.

3.  After completing the action requested in paragraphs1 and 2, schedule the Veteran for a VA audiological examination.  The claims file, to include a copy of this remand, must be made available to the examiner for review in connection with the examination.  

The examiner should indicate whether it is at least as likely as not, i.e., 50 percent probability or greater, that the Veteran's tinnitus is related to the conceded in-service noise exposure.  The examiner should discuss the Veteran's lay statements regarding continuous symptoms of tinnitus.

The examiner(s) must provide a rationale for each opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner(s) must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

4.  After completing the action requested in paragraph 1, schedule the Veteran for an examination to determine the current severity of his PTSD with MDD.  The claims file, to include a copy of this remand, must be made available to the examiner for review in connection with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. 

The examiner should identify the nature, frequency, and severity of all current manifestations of the Veteran's PTSD with MDD.  Findings necessary to apply the rating criteria should be elicited from the examiner, and a GAF score in accordance with DSM-IV should be sought.  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014)).  

The examiner must also determine whether PTSD with MDD has caused the Veteran to be unable to obtain or maintain substantially gainful employment, including what types of employment activities are limited because of this disability and what types of employment, if any, are feasible given his functional impairment.

The examiner must provide a rationale for each opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

5.  After completing the action requested in paragraph 1, schedule the Veteran for an examination with a different examiner than the person who conducted the March 2012 examination to determine the nature, extent, and etiology of his hypertension.  The entire file must be reviewed.  The examiner should consider all relevant VA and private treatment records.  All indicated tests and studies should be conducted.  All pertinent symptomatology and findings should be reported in detail.  The examiner should address the following:

(a) Is it at least as likely as not (i.e., 50 percent or greater probability), that the Veteran's hypertension had its clinical onset in service, had its clinical onset in the year immediately following service, is related to the Veteran's elevated blood pressure reading upon separation in February 1964, or is otherwise the result of a disease or injury in service?  The examiner should also discuss the Veteran's lay statements regarding continuous symptoms of high blood pressure and the date that he was first prescribed blood pressure medication.

(b) If no, is it at least as likely as not (i.e., a 50 percent probability or greater), that such disability was caused or aggravated by the service-connected PTSD with MDD?  [If the Veteran is found to have hypertension that is aggravated by the service-connected PTSD with MDD, the examiner should specify the baseline of disability prior to aggravation and the permanent, measurable increase in pathology due to the service-connected disability.]

The examiner must provide a rationale for each opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

6.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
REBECCA POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




